Case 1:20-cv-22744-FAM Document 1 Entered on FLSD Docket 07/02/2020 Page 1 of 14




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION


  JUAN CRENA,
                                                                CASE NO.
         Plaintiﬀ,
                                                                CLASS ACTION
  vs.
                                                                JURY TRIAL DEMANDED
  NAVITELIA INDUSTRIES, INC.,
  d/b/a OXYBREATH PRO, and
  d/b/a DRESIDE,

        Defendant.
  ___________________________________/

                                  CLASS ACTION COMPLAINT

         Plaintiﬀ Juan Crena (“Crena”), individually and on behalf of all others similarly situated,

  by and through his attorneys, sues Defendant Navitelia Industries, Inc., d/b/a OxyBreath Pro and

  d/b/a Dreside (“Navitelia”), for damages and equitable relief and, in support thereof, alleges the

  following:

                                         INTRODUCTION

         Wis is a class action lawsuit for violations of the Telephone Consumer Protection Act, 47

  U.S.C. § 227 (“TCPA”). Navitelia, who appears to sell exclusively protective equipment necessary

  during the COVID-19 pandemic, illegally sent countless unsolicited, automated messages to Crena

  and other similarly situated putative class members, in violation of the TCPA.

                                              PARTIES

         1.      Plaintiﬀ is an individual who resides in Broward County, Florida.

         2.      Defendant is a corporation that is incorporated in Florida and has its principal place

  of business in Miami-Dade County, Florida. Upon information and belief, Navitelia does business




                                       Class Action Complaint                                        1
Case 1:20-cv-22744-FAM Document 1 Entered on FLSD Docket 07/02/2020 Page 2 of 14




  worldwide through its online stores at oxybreath.club and dreside.com. Navitelia has two physical

  locations in Florida: an oﬃce at 601 NE 36th St, Apt 1505, Miami, FL 33137 and a warehouse at

  an unspeciﬁed address in Homestead, Florida.1

                                            JURISDICTION AND VENUE

             3.        Wis is a class action lawsuit for damages within the jurisdiction of this Court.

             4.        Wis Court has federal question jurisdiction over this action pursuant to 28 U.S.C.

  § 1331, in that this is a civil action arising under the TCPA, 47 U.S.C. § 227.

             5.        Wis Court also has jurisdiction because at least one class member is from a state

  diﬀerent from Defendant and Plaintiﬀ is seeking up to $1,500 per violation of the TCPA, which,

  when aggregated among the thousands of proposed class members, exceeds the $5,000,000

  threshold for jurisdiction under the Class Action Fairness Act.2

             6.        Venue is proper in this district under 28 U.S.C. § 1391(b)(1), in that Defendant

  resides in this district. Additionally, venue is proper in this district under 28 U.S.C. § 1391(b)(2),

  in that a substantial part of the events or omissions giving rise to the claim occurred in this district.

  Moreover, Defendant’s wrongful acts have impacted the general public of this district, and the

  ends of justice require that parties residing in other districts be brought before this Court.

                      FACTUAL ALLEGATIONS APPLICABLE TO ALL COUNTS

  Overview of the TCPA

             7.        In 1991, faced with nationwide complaints over the volume of robocalls being

  received by American consumers, Congress enacted the TCPA to address the companies’ abusive

  solicitation through automated calling.




  1
      See https://dreside.com/pages/contact-us (last visited 07/02/2020).
  2
      In fact, Navitelia’s website states it has reached over 50,000 “Happy Clients,” making the class potentially that large.


                                                  Class Action Complaint                                                    2
Case 1:20-cv-22744-FAM Document 1 Entered on FLSD Docket 07/02/2020 Page 3 of 14




          8.      We TCPA prohibits, among other things, making any call to a cellphone using an

  “automatic telephone dialing system” (“ATDS” or “Autodialer”), unless it is made for emergency

  purposes or with the express consent of the party called.

          9.      We TCPA deﬁnes an Autodialer as any “equipment which has the capacity: (A) to

  store or produce telephone numbers to be called, using a random or sequential number generator;

  and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

          10.     According to the Federal Communications Commission (“FCC”), which is charged

  with implementing the Act, these calls are prohibited because they can be costly and inconvenient.

          11.     We FCC has recognized that “Robotexts” generated through an ATDS are also

  prohibited under the TCPA.

          12.     Any equipment that has the capacity to “store or produce telephone numbers to be

  called, using a random or sequential number generator,” satisﬁes the deﬁnition of an ATDS, even

  if that capacity is not used.

          13.     Under the TCPA and implementing regulations, the burden is on defendants like

  Navitelia to demonstrate that Crena and the putative class of plaintiﬀs provided express consent

  within the meaning of the statute.

  0e Plaintiﬀ and Navitelia’s Texts

          14.     At all relevant times, Crena was the owner of cellular phone number 1-xxx-xxx-

  0376 (the “0376 Number”).

          15.     On or before April 15, 2020, Navitelia sent at least two but not more than ﬁve

  unsolicited text messages to the 0376 Number regarding its products.




                                       Class Action Complaint                                     3
Case 1:20-cv-22744-FAM Document 1 Entered on FLSD Docket 07/02/2020 Page 4 of 14




         16.     Prior to Navitelia sending Crena unsolicited text messages about its products, Crena

  had never reached out to Navitelia for information, given out his phone number to it, asked about

  its products, done business with it, or otherwise had known about Navitelia.

         17.     On April 15, 2020, Navitelia sent an unsolicited text message to the 0376 Number

  regarding its products. See Image 1.

         18.     On April 19, 2020, Navitelia sent an unsolicited text message to the 0376 Number

  regarding its products. See Image 2.

                       Image 1                                       Image 2




         19.     On April 20, 2020, Navitelia sent an unsolicited text message to the 0376 Number

  regarding its products, to which Crena replied “Stop.” See Image 3.

         20.     On May 21, 2020, Navitelia sent an unsolicited text message to the 0376 Number

  regarding its products, to which Crena again replied “Stop.” See Image 4.

                        Image 3                                       Image 4




                                         Class Action Complaint                                    4
Case 1:20-cv-22744-FAM Document 1 Entered on FLSD Docket 07/02/2020 Page 5 of 14




         21.     When Crena replied “stop,” Crena explicitly conveyed to Navitelia that he did not

  wish to be subscribed to or receive its automatic text messages.

         22.     On May 21, 2020, Navitelia sent a text message to Crena stating that he had

  “successfully unsubscribed and [would] no longer receive any text messages.” See Image 5.

         23.     Notwithstanding this “un-subscription,” on May 24, 2020, Navitelia sent another

  text message to the 0376 Number at 02:07 AM, which woke Crena up, promoting its “stay safe”

  products, such as washable masks and gloves. See Image 6.

                         Image 5                                     Image 6




         24.     On May 28, 2020, Navitelia also sent an email to Crena advertising its products.

  On information and belief, Navitelia emailed Crena several other times.

         25.     On June 4, 2020, Navitelia sent Crena another text message to the 0376 Number,

  promoting its N-95 and KN-95 masks, 3-ply cotton masks, and hand sanitizer. See Image 7.

                           Image 7                                   Image 8




                                       Class Action Complaint                                   5
Case 1:20-cv-22744-FAM Document 1 Entered on FLSD Docket 07/02/2020 Page 6 of 14




          26.     On June 10, 2020, Navitelia again sent another text message to the 0376 Number,

  identical to the June 4, 2020 one. See Image 8, above.

          27.     On June 13, 2020, Navitelia sent another text message to the 0376 Number, which

  included a “coupon” to save 10% on its COVID-19 related products. See Image 9.

          28.     On June 15, 2020, Navitelia again sent the text message promoting its 10% savings

  coupon to the 0376 Number. See Image 10.

                            Image 9                                Image 10




          29.     In a two-month span, beginning in mid-April up until mid-June 2020, Navitelia has

  contacted and solicited business from Crena more than a dozen times. Navitelia’s relentless texts

  to Crena, without his authorization, invaded Crena’s privacy and were an intense interference with

  his life and business.

          30.     Speciﬁcally, Crena is a real estate professional and the constant unsolicited texts

  from Navitelia distract him from the analysis he does of his client’s properties. Further, the random

  non-stop texts distract him during showings and calls with his clients and other agents.

          31.     All of Navitelia’s text messages were sent to Crena within the timeframe relevant

  to this class action.

          32.     Navitelia’s text messages constitute telemarketing because they encourage the

  future purchase of or investment in property, goods, or services.



                                        Class Action Complaint                                       6
Case 1:20-cv-22744-FAM Document 1 Entered on FLSD Docket 07/02/2020 Page 7 of 14




         33.     Navitelia and its agents sent the Robotexts from diﬀerent phone numbers using a

  random number generator. We numbers used by Navitelia include but are not limited to 202-547-

  1491, 786-756-7420, 786-699-8274, 786-699-8939, 786-755-0582, 786-757-0595, and the short

  code number 82149. All of these numbers are controlled or owned by Navitelia or its agents.

         34.     On information and belief, Navitelia contacts consumers in association with a text

  marketing company, which acts as an agent of Navitelia. In association and coordination with the

  text marketing company, Navitelia uses an automated random number generating system in order

  to text consumers from hundreds, if not thousands, of phone numbers. Wis is a common practice

  used by TCPA violators to circumvent the fact that, as consumers receive the unsolicited marketing

  texts, consumers tend to block the number from where the text came from. By having these texts

  always come from a diﬀerent phone number, Navitelia and its agents ensure that the texts land in

  the consumer’s cell phone, thereby invading their privacy.

         35.     We impersonal and generic nature of Navitelia’s text messages also reﬂect that they

  were sent via an ATDS. In fact, when looking at some of the texts received by Crena, one can see

  that several of them are identical to each other.

         36.     Further, a look at the texts reﬂects that they are not written in natural language or

  in a way people usually write, but rather that they are machine-created.

         37.     On information and belief, the platform used by Navitelia has the capacity to

  generate or store random or sequential numbers or to dial sequentially or randomly at the time the

  text is sent, and to send them en masse, in an automated basis, without human intervention.

         38.     Additionally, none of the phone numbers from which Crena received texts are the

  contact numbers for Navitelia in its websites, further supporting the use of an ATDS.




                                        Class Action Complaint                                      7
Case 1:20-cv-22744-FAM Document 1 Entered on FLSD Docket 07/02/2020 Page 8 of 14




         39.     Moreover, Navitelia’s messages contained direct links to unsecure websites that

  jeopardized consumers’ personal information, making them vulnerable to hackers. See Image 11.

                                                 Image 11




         40.     Similar or identical text message advertisements were sent to thousands of putative

  class members’ cell phones.

         41.     Because the putative class members’ cellphones alert them whenever they receive

  a text message, each unsolicited text message transmitted by Navitelia invaded their privacy and,

  upon receipt, intruded upon their seclusion.

         42.     None of the recipients of the messages gave their prior express consent permitting

  Navitelia to send such text messages to them. In fact, Crena speciﬁcally replied at least two times

  saying that he did not wish to receive these text messages (see Images 3 and 4, above). Despite

  this request, Navitelia continued to send unsolicited messages to Crena in violation of the TCPA.

         43.     Moreover, even before Crena’s replies “unsubscribing” from Navitelia’s messages,

  Navitelia should have been on notice that Crena did not want to receive them, as he had the 0376

  Number registered in the National Do Not Call List.

         44.     We unsolicited text messages sent to thousands of putative class members caused

  each class member damages, including the costs associated with loss of use of their cellular phones,

  interruption of other usage of their cellular phones, nuisance, annoyance, invasion of privacy, lack

  of sleep, mental anguish, other suﬀering, and/or additional costs incurred when the number of texts

  in a given month exceeded his/her cell phone data plan.




                                       Class Action Complaint                                       8
Case 1:20-cv-22744-FAM Document 1 Entered on FLSD Docket 07/02/2020 Page 9 of 14




                                CLASS ACTION ALLEGATIONS

         45.     Plaintiﬀ re-alleges and incorporates by reference all the allegations contained in

  paragraphs 1 through 44.

         46.     Plaintiﬀ brings this class action on behalf of himself and others similarly situated

  pursuant to Fed. R. Civ. P. 23(b)(2) and (3).

         47.     Plaintiﬀ seeks certiﬁcation of the following Class:

                 All persons in the United States who, between July 2, 2016, and the
                 present, (1) received a non-emergency text in their cellular phones, (2)
                 through the use of an ATDS, (3) from Navitelia, (4) regarding the future
                 purchase of goods.

  We Class deﬁnition is subject to amendment as needed.

         48.     Excluded from the Class are Navitelia, its respective aﬃliates, subsidiaries, agents,

  board members, directors, oﬃcers, employees, any members of the judiciary to whom this case is

  assigned, their court staﬀ, and Plaintiﬀ’s counsel.

                                              Numerosity

         49.     Wis class action satisﬁes the numerosity requirement of Fed. R. Civ. P. 23(a)(1).

  We Class deﬁned in this Class Action Complaint is suﬃciently numerous that separate joinder of

  each member is impracticable as the Class will include thousands of members. Wough Plaintiﬀ

  does not know at the time of ﬁling the exact number of putative class members, Navitelia claims

  to have reached over 50,000 customers, and thus the Class will likely be in the thousands.

                                  Commonality and Predominance

         50.     Wis class action satisﬁes the commonality requirement of Fed. R. Civ. P. 23(a)(2),

  and the predominance requirement of Fed. R. Civ. P. 23(b)(3), as the claims raise questions of law

  and fact common to each member of the Class and such questions predominate over questions

  aﬀecting only individual members. Wese include, without limitation, the following:



                                        Class Action Complaint                                      9
Case 1:20-cv-22744-FAM Document 1 Entered on FLSD Docket 07/02/2020 Page 10 of 14




               (a) whether Navitelia used an ATDS;

               (b) whether Navitelia used its ATDS to text consumer class members;

               (c) whether Navitelia’s texts were sent due to an emergency;

               (d) whether Navitelia obtained express consent from the class members
                   before messaging them;

               (e) whether Navitelia’s conduct violates the TCPA;

               (f) whether Navitelia’s conduct was negligent;

               (g) whether Navitelia’s conduct was knowing and/or willful;

               (h) whether Navitelia is liable for damages and the amount of said damages;

               (i) whether Plaintiﬀ and the other class members are entitled to declaratory
                   relief; and

               (j) whether Navitelia should be enjoined from engaging in such conduct in
                   the future.

                                               Typicality

         51.      Wis class action satisﬁes the typicality requirement of Fed. R. Civ. P. 23(a)(3), as

  the claims made by Plaintiﬀ are similar to those of the other class members. For example, most

  putative class members received the same type of non-emergency soliciting text messages and the

  texts were sent to them using an ATDS.

                                               Adequacy

         52.      Wis class action satisﬁes the adequacy requirement of Fed. R. Civ. P. 23(a)(4)

  because Crena will fairly and adequately protect and represent the interests of each class member,

  since he has suﬀered the same wrongs as the other class members.

         53.      Further, Crena is well aware of his responsibilities as class representative and has

  retained Ayala Law, P.A., Garcia-Menocal, Irias & Pastori LLP, and Fulgencio Law PLLC as




                                        Class Action Complaint                                     10
Case 1:20-cv-22744-FAM Document 1 Entered on FLSD Docket 07/02/2020 Page 11 of 14




  counsel, all of whom are experienced in complex litigation and have the necessary resources to

  meet the costs and requirements of a case of this nature.

                                              Superiority

         54.     Wis class action satisﬁes the superiority requirement of Fed. R. Civ. P. 23(b)(3)

  because a class action is superior to other available methods for the fair and eﬃcient adjudication

  of this controversy for a variety of reasons, including, without limitation, that it would be an

  ineﬃcient use of judicial resources to require each putative class member aﬀected by Navitelia’s

  actions to bring their own claim. Moreover, the case deals with common issues of law that may be

  adjudicated uniformly in one single action without the unnecessary duplication of evidence, eﬀort,

  and expense that numerous individual actions would require.

                             Class action under Fed. R. Civ. P. 23(b)(2)

         55.     We prerequisites for maintaining a class action under Fed. R. Civ. P. 23(b)(2) also

  exist because by ignoring consumers’ requests to stop text messages, Navitelia has acted or refused

  to act on grounds that apply to the entire class, making injunctive and equitable relief appropriate.

         56.     Speciﬁcally, Plaintiﬀ seeks an order declaring that Navitelia’s text marketing tactics

  are in violation of the TCPA. Plaintiﬀ also requests an injunction against Navitelia, preventing it

  from further taking advantage of unsuspecting class members, using the COVID-19 crisis as an

  opportunistic excuse to text them unsolicited.

                             COUNT I – VIOLATION OF THE TCPA
                                     47 U.S.C. § 227 et seq.

         57.     Plaintiﬀ incorporates paragraphs 1 through 56 fully in this Count.

         58.     Plaintiﬀ and each member of the Class received more than one text message sent

  by or on behalf of Navitelia during the class period. Additionally, all such messages were sent via

  the same dialing technology, which qualiﬁes as an ATDS within the meaning of the TCPA, as



                                        Class Action Complaint                                      11
Case 1:20-cv-22744-FAM Document 1 Entered on FLSD Docket 07/02/2020 Page 12 of 14




  evidenced by the generic, impersonal nature of the text messages, the use of diﬀerent phone

  numbers that are not the regular numbers of Navitelia, the repetitive nature of the texts, and the

  persistence of the texts even after “unsubscribing.”

         59.     Neither Plaintiﬀ nor any other class member provided his/her phone number to

  Navitelia.

         60.     Neither Plaintiﬀ nor any other class member provided Navitelia with his/her prior

  express consent, within the meaning of the TCPA, to receive the autodialed text messages.

         61.     Navitelia’s use of an ATDS to send text messages to telephone numbers, including

  Crena’s 0376 Number and the numbers of all members of the Class, without their requisite prior

  express consent, constitute violations of the TCPA by Navitelia, including but not limited to

  violations of 47 U.S.C. § 227(b)(1)(A)(iii).

         62.     Navitelia’s use of an ATDS to send text messages to the telephone numbers of class

  members registered on the National Do Not Call List constitute a willful and knowing violation of

  the TCPA as described in 47 U.S.C. § 227(b)(3)(C).

         63.     Navitelia’s use of an ATDS to send text messages to the telephone numbers of class

  members, even after they “unsubscribed” to marketing texts they never consented to, constitutes a

  willful and knowing violation of the TCPA as described in 47 U.S.C. § 227(b)(3)(C).

         64.     Plaintiﬀ and all class members are entitled to, and do seek, an award of $500 in

  statutory damages for each such violation of the TCPA committed by or on behalf of Defendant

  (or $1,500 for any such violation committed willfully or knowingly).

         65.     Plaintiﬀ, individually and on behalf of the Class, seeks an award of attorneys’ fees

  and costs to Plaintiﬀ’s counsel pursuant to Fed. R. Civ. P. 23.




                                       Class Action Complaint                                     12
Case 1:20-cv-22744-FAM Document 1 Entered on FLSD Docket 07/02/2020 Page 13 of 14




         WHEREFORE, Plaintiﬀ Juan Crena respectfully requests a judgment in his favor and the

  Class as follows:

             (a) injunctive relief suﬃcient to ensure Navitelia refrains from violating the TCPA in
                 the future;

             (b) statutory damages of $500 for Plaintiﬀ and each putative class member for each of
                 Navitelia’s violations of 47 U.S.C. § 227(b) (or $1,500 for each such violation to
                 the extent it was committed willfully or knowingly);

             (c) an order certifying this action to be a class action pursuant to Fed. R. Civ. P. 23,
                 establishing an appropriate class and any subclass(es) this Court deems appropriate,
                 ﬁnding that Plaintiﬀ is a proper representative of the Class, and appointing the
                 attorneys representing Plaintiﬀ as counsel for the Class; and

             (d) an award of attorneys’ fees and costs to Plaintiﬀ’s counsel, payable from any class-
                 wide damages recovered by the Class, pursuant to Fed. R. Civ. P. 23.

                                  DEMAND FOR JURY TRIAL

         Plaintiﬀ demands a trial by jury on all claims so triable pursuant to Fed. R. Civ. P. 38(b).

  Dated: July 2, 2020

                                                        Respectfully submitted,


                                                        Eduardo A. Maura, Esq.
                                                        Luis F. Quesada Machado, Esq.
                                                        Attorneys for Plaintiﬀ
                                                        Ayala Law, P.A.
                                                        1390 Brickell Ave, Ste 335
                                                        Miami, FL 33131
                                                        Telephone: 305-570-2208
                                                        Email: eayala@ayalalawpa.com

                                                        By: /s/ Eduardo A. Maura
                                                                Eduardo A. Maura
                                                                Florida Bar No. 91303


                                                        Jorge Garcia-Menocal, Esq.
                                                        Attorney for Plaintiﬀ
                                                        Garcia Menocal, Pastori & Irias LLP
                                                        368 Minorca Ave



                                       Class Action Complaint                                       13
Case 1:20-cv-22744-FAM Document 1 Entered on FLSD Docket 07/02/2020 Page 14 of 14




                                                Coral Gables, FL 33134
                                                Telephone: 305-400-9652
                                                Email: jgm@gmilaw.com

                                                By: /s/ Jorge G. Menocal
                                                        Jorge G. Menocal
                                                        Florida Bar No. 17990


                                                Felipe Fulgencio, Esq.
                                                Attorney for Plaintiﬀ
                                                Fulgencio Law PLLC
                                                105 S Edison Ave,
                                                Tampa, FL 33636
                                                Telephone: 813-463-0123
                                                Email: felipe@fulgenciolaw.com

                                                By: /s/ Felipe Fulgencio
                                                        Felipe Fulgencio
                                                        Florida Bar No. 95961




                               Class Action Complaint                            14
